DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive. 
The Applicant stated in Remarks that independent claims 1 and 12 have been amended to include allowable subject matter of claims 5 and 16, respectively, in order to place this application in condition for allowance.  It is, however, noted that the Applicant failed to include all allowable subject matter of claims 5, and 16 into independent claims 1, and 12, respectively. Therefore, the currently amended claims 1, and 12 are not in condition for allowance, and new ground of rejections are introduced below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6, 10, 12, 15, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (CN 106993319 as cited in IDS dated June 05, 2020) in view of Russell (US 2015/0097731).
Regarding claim 1, and 12, Hao discloses a positioning method implemented by a terminal, and a terminal comprising: 
obtaining an outdoor positioning result from an outdoor positioning service (i.e., using GPS for determining user’s location in an outdoor environment as described in paragraph 6 of page 2);
attempting, obtain an indoor positioning result from an indoor positioning service when satellite information about a satellite that provides the outdoor positioning service meets a preset condition (i.e., determining the user’s position using Wi-Fi when the user is in an indoor environment, receiving signal strength of more than 3 APs as described in paragraph 7 of page 2), 
wherein the preset condition indicates that the terminal has an indoor positioning requirement (i.e., user is in the fingerprint area as described in paragraph 7 of page 2), 
wherein satellite information comprises a quantity of satellites that provide a positioning service (i.e., the number of satellites received as described in paragraphs 10-11 of page 2), 
wherein a target satellite among the satellites that provide the positioning service for the terminal sends a satellite signal with a signal-to-noise ratio greater than a preset value (i.e., the signal strength received from the satellites as described in paragraphs 10 and 11 of page 2); and

Hao, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Russell discloses GPS/WiFi inddor/outdoor detection.  Russell also discloses: 
attempting to again obtain the indoor positioning result (i.e., outdoor inference in step 526 or hard handover in step 520 of Fig. 5, and as described in paragraphs 0068-0070); and
subsequenty switching from the indoor positioning service to the outdoor positioning service in response to a failed attempt to obtain the indoor positioning result (i.e., handover to outdoor in step 520 and/or based on outdoor inference in step 526 and as described in paragraphs 0068-0070).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to appropriately configure location and data services to users. 
Furthermore, it is also noted that a terminal inherently includes a receiver and a processor.

Regarding claim 4, Hao, and Russell disclose all limitations recited within claims as described above.  Hao also discloses a successfully obtaining the indoor positioning 

Regarding claims 6, and 17, Hao, and Russell disclose all limitations recited within claims as described above.  Russell also discloses wherein after attempting to obtain the indoor positioning result, the positioning method further comprises: 
identifying that the indoor positioning result is not obtained (i.e., hard handover from indoor positioning to outdoor positioning in step 520 of Fig. 5, and as described in paragraph 0069); and 
continuing to obtain the outdoor positioning result by using the outdoor positioning service (i.e., hard handover from indoor positioning to outdoor positioning in step 520 of Fig. 5, and as described in paragraph 0069).   

Regarding claims 10, and 21, Hao, and Russell disclose all limitations recited within claims as described above.  Hao also discloses: 
receiving a target radio signal, wherein the target radio signal meets a preset indoor positioning condition (i.e., the signal strength received by the target receiver as described in paragraph 4 of page 1); 
extracting a signal feature parameter from the target radio signal (i.e., signal strength received by the target receiver as described in paragraph 4 of page 1); and  6Atty. Docket No. 4747-32500 (85472171US06) 
sending, the signal feature parameter to a location server to enable the location server to determine the indoor positioning result based on the signal feature parameter 

Regarding claim 15, Hao, and Russell disclose all limitations recited within claims as described above.  Hao also discloses wherein the processor is further configured to stop providing the outdoor positioning service (i.e., handover to Wi-Fi positioning when signal strength that is greater than preset threshold value Q as described in paragraph 3 of page 3).


Claim 7-8, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Russell and further in view of Qiu et al. (hereinafter “Qiu”, US 2015/0141045).
Regarding claims 7, and 18, Hao, and Russell disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Qiu discloses geofence.  Qiu also discloses:
determining a distance between the terminal and a target location, wherein the target location is a destination to which the terminal moves during a current positioning period (paragraphs 0025, and 0039-0042); and 

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to conserve the battery power of the terminal.  

Regarding claims 8, and 19, Hao, Russell, and Qiu disclose all limitations recited within claims as described above.  Qiu also discloses wherein a value of the current positioning period increases when the distance increases (i.e., increasing update interval as distance increases as described in paragraphs 0039-0042).


Claim 3, 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Russell, and further in view of Van Hoof et al. (hereinafter “Van Hoof”, US 2017/0249714).
Regarding claims 3, and 14, Hao, and Russell disclose all limitations recited within claims as described above.  Hao also discloses enabling the indoor positioning service for obtaining the indoor positioning result

a distance between the terminal and a candidate building in a target area, wherein the target area is a preset area to which the outdoor positioning result belongs (i.e., selecting from among a set of candidate destination by using a distance between the user and the candidate as described in paragraph 0126); and
setting the candidate building as a target building when the distance is less than a preset value (i.e., selecting from among a set of candidate destination by using a distance between the user and the candidate as described in paragraph 0126).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  

Regarding claims 9, and 20, Hao, and Russell disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Van Hoof discloses presenting context-based guidance using electronic sign.  Van Hoof also discloses wherein before determining the distance between the terminal and a target location, the method further comprises using, from among preset candidate locations, a preset candidate location closest to the terminal as the target location (i.e., selecting from among a set of candidate destination by using a distance between the user and the candidate as described in paragraph 0126).

The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  
 

Claim 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Russell, and further in view of Zhang et al. (hereinafter “Zhang”, US 2016/0337888).
Regarding claims 11, and 22, Hao, and Russell disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Zhang discloses a method of positioning problem regions covered with indoor wireless network.  Zhang also discloses wherein after extracting the signal feature parameter, the positioning method further comprises: 
determining differences among signal feature parameters in target radio signals obtained at a location in a preset time period and a preset location fingerprint at the location, wherein the preset location fingerprint indicates distribution of a WI-Fl signal recorded at the location in a preset WI-FI fingerprint database (i.e., see Fig. 4, and its descriptions); and 
updating the preset location fingerprint at the location based on the differences (i.e., see Fig. 4, and its descriptions).  

The motivation/suggestion for doing so would have been to identify the position of the terminal more accurately.  


Claim 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Russell, and further in view of Nixon et al. (hereinafter “Nixon”, US 2020/0326801).
Regarding claim 26, and 27, Hao, and Russell disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Nixon discloses a method and apparatus for controlling a process plant with location aware mobile devices.  Nixon also discloses: 
determining a navigation route (i.e. selecting a destination as described in paragraphs 0079, and 0242); 
determining, based on the navigation route, a trigger location for attempting to obtain an outdoor positioning result from an outdoor positioning service (i.e., determining the operator crosses the boundary between the outdoor and indoor environment and obtaining last known location using the GPS receiver as described in paragraph 0283); and 
determining, based on the navigation route, a trigger location for attempting to obtain an indoor positioning result from an indoor positioning service (i.e., determining 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the operator to have better controls of tracking and locating assets.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/Wayne H Cai/Primary Examiner, Art Unit 2644